Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 11/23/2014. Claims 8-9 and 11-27 are currently pending and have been examined. Claims 1-7 and 10 are cancelled. Claims 8, 13, and 21 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Step 1: The claims 8-9, 11-12, and 21-27 are a system and claims 13-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 8-9 and 11-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Prong 1: The claims recite an determining a maturity level for each obtained opportunity; and responsive to a determination that an opportunity is more mature than a target opportunity, selecting the opportunity to be presented  for comparison with the target opportunity as part of a reduced set, the reduced set comprising opportunities that are more mature than the target opportunity: analyze the metadata associated with the reduced set of opportunities including comparing the metadata from more mature opportunities with metadata from  the target opportunity as determined: identify patterns for the 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are a processor and memory, the CRM system, a database, software engines, a computer program product, a tangible computer readable storage medium, said tangible computer readable storage medium comprising computer readable program code embodied therewith, said computer readable program code comprising program instructions, an obtaining engine of the CRM system to obtain, from a database, 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The steps of obtain, from a database, opportunities, each opportunity corresponding to a record structure in the database with a number of fields of metadata; a determining engine of the CRM system to reduce a number of ‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Claim 9 and 19 merely recites in which the metadata for each of the opportunities comprises a design specification, a platform specification, a fixpack specification, a version specification, an operating system (OS) specification, a time line, a risk, a cost, a performance result, an integration middleware specification, members associated with the opportunities, an upgrade, a product, a staging, or combinations thereof. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 11 merely recites in which the relevant data comprises information to aid the user in maximizing success for each of the opportunities. The limitation 
Claim 12 and 20 merely recites in which the notifying engine notifies the user about the relevant data for the opportunities via electronic mail (email), a user interface (UI), an alert, a widget, or combinations thereof. The limitation merely further limits the type of communication, but does not recite additionally more that integrates the judicial exception into a practical application. 
 Claim 14 merely recites further comprising computer readable program code comprising program instructions that, when executed, cause said processor to obtain, from a database, the opportunities, the opportunities representing a complex record structure in the database, in which each of the opportunities captures a number of fields of the metadata. The limitation merely recites a description of a database as known in the art.
Claim 15 merely recites further comprising computer readable program code comprising program instructions that, when executed, cause said processor to determine a maturity level for each of the opportunities. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 16 merely recites further comprising computer readable program code comprising program instructions that, when executed, cause said processor to apply a weight to the metadata associated with each of the opportunities to determine the relevant data that is used to notify the user. The limitation merely 
Claim 17 merely recites further comprising computer readable program code comprising program instructions that, when executed, cause said processor to update the database with the correlations and the relevant data associated with the opportunities. The limitation merely recites the processing of data and does not recite additionally more to integrate the judicial exception into a practical application.
Claim 18 and 23 merely recites further comprising computer readable program code comprising program instructions that, when executed, cause said processor to compare metadata for an opportunity having a less mature maturity level with metadata for an opportunity having a more mature maturity level. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 22 merely recites the processor and memory to further implement an applying engine to apply a weight to the metadata associated with each of the opportunities to determine relevant data that is used to notify a user. The limitations merely recites the formula used in processing the data and does not integrate the judicial exception into a practical application.
Claim 24 merely recites wherein the relevant data indicates how the less mature opportunity may avoid potential issues that were encountered with the more mature opportunity. The limitation merely further limits the type of data 
 Claim 25 merely recites wherein the analyzing engine identifies a pattern based on overlap of metadata between the less mature and more mature opportunities. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 26 merely recites further comprising a user interface to permit the user to indicate a weight associated with a particular type of metadata. The limitations merely recites the formula used in processing the data and does not integrate the judicial exception into a practical application. The interface merely provides the result of the data processing.
Claim 27 merely recites wherein a weighted type of metadata is metadata describing performance results. The limitations merely recites the formula used in processing the data and does not integrate the judicial exception into a practical application.
The dependent claims merely recite additional data that is used in processing of opportunity data in order to determine the manner in which the storing of the opportunities is performed. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
Claims 8, 9, and 11-27 are determined to recite allowable subject matter over the prior art, however the claims remain rejected under 35 USC 101. 
The closest prior art of record was found to be the combination of Wagner (U.S. Pub. No. 20150170163) in view of Sabharwal (U.S. Pub. No. 20120323639) in further view of Jones (U.S. Pub. No. 20130080344).
As stated in the PTAB decision dated 3/29/2021, the combination fails to depict maturity of opportunities let alone a common footprint, based on overlapping metadata. Therefore the Examiner determines the limitation “determining a common footprint, based on overlapping metadata, between opportunities at different maturity levels” to not be taught by prior art and allowable over the prior art. 
Closest NPL was found to be “Least-Criteria Record Matching in Database Systems” which discloses the process for identifying records that match the criteria for deleting due to the record being a duplicate (page 585). However the NPL does not disclose the invention as claimed. 
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the rejection under 35 USC 101, the Examiner maintains that the claims still do not show a tie between the CRM system and the improvement to the database by reducing the number of opportunities (data). The CRM system is recited at a high level to carry out the claimed steps, but 
The Examiner has reviewed and considered the applicant’s support from the specification as to how the specification supports the improvement to the CRM, however while the specification discusses the comparison of the opportunity data, the specification does not show clear support for the reduction of opportunities and tie the reduction of opportunities to improving the CRM. At most, the specification discloses data manipulation of the opportunities based on a set of rules or criteria. 
With respect to the comparison to the instant application to BASCOM, the claimed invention of BASCOM recited additional elements or limitation which in combination overcame the rejection under 35 USC 101.  For these reasons the rejection is maintained. The instant claims do not recite a technology based solution, but rather an abstract idea based solution implemented with generic technical components (i.e. the manipulation of data to reduce the number of opportunities). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/3/2022